Case: 2:18-cv-01060-EAS-EPD Doc #: 136-1 Filed: 02/17/21 Page: 1 of 2 PAGEID #: 2888

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
DEARREA KING,
Case No. 2:18-cv-1060
Plaintiff,
Judge Edmund A. Sargus, Jr.
V.

Chief Magistrate Judge Elizabeth A.
Preston Deavers
CITY OF COLUMBUS, OHIO, et al.,

 

 

AFFIDAVIT OF
Defendants. AMY MORRIS
1. My name is Amy Morris. Having been cautioned and warned, I swear under

penalty of perjury that I have personal knowledge of the facts stated in this affidavit and I am
competent to testify to those facts,

2 Iam employed by the Columbus Division of Police (“CPD”). I am assigned to the
CPD’s Public Records Unit.

2 Among other things, the CPD's Public Records Unit: (a) processes and responds
to requests for public records retained by the CPD; and (b) monitors and maintains many of the
CPD’s records in order to provide complete, accurate, and timely responses to such requests.

4. 1 have personally processed and responded to hundreds (if not thousands) of
public records requests, and I regularly monitor, maintain, and search CPD’s records in order to
respond to such requests.

i. I am familiar with: (a) the Public Record Unit's general practices, policies, and
procedures; (b) manner by which Public Records employees process and respond to public
records requests; (c) the manner by which the CPD and its personnel create and maintain the

CPD's records, files, and documents; and (d) the information that is—and ought to be—recorded

Dearrea King v. City ef Columbus, Ohio, et al. $.D. Ohio No. 2:18-cv-1060
Affidavit of Amy Morris
Page 1 of 2
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-1 Filed: 02/17/21 Page: 2 of 2 PAGEID #: 2889

and maintained within the CPD's records, files, and documents; and (e) CPD’s recorded calls for
service, 911 calls, and police radio channels.

6. For purposes of this affidavit, | have reviewed an audio file labeled AUDIO 01
2016-09-14 911 Call.

7. AUDIO 01 2016-09-14 911 Call is a true and accurate recording of a 911 call
made to CPD on September 14, 2016, and that relates to the Tyre King police-involved shooting

incident.

FURTHER AFFIANT SAYETH NAUGHT.

7)

(AMAA | Utvrna

fiw

AMY MORRIS
Sworn to before me and subscribed in my presence on February | U) , 2021.

k ha—

arst8 ny, NOTARY PUBLIC - STATE OF OHIO

Px iss At § Sn,
ILA h / It / 24
So, % . My commission expires: b LO
we coceapiees 3 © KATHLEEN AUKERMAN ° ,

ee = "3 Notary Public, State of Ohio
Bs My Commission Expires 06-16-2024

     
 

es
"9,
on,

*

AUPE Arey

a8

Dearrea King v. City of Columbus, Ohio, et al. $.D. Ohio No. 2:18-cv-1060
Affidavit of Amy Morris
Page 2 of 2
